
	
		II
		109th CONGRESS
		2d Session
		S. 2696
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2006
			Mr. Talent (for himself,
			 Mrs. Lincoln, Mr. Coleman, Ms.
			 Landrieu, Mr. Pryor,
			 Mr. Bond, Mr.
			 Dorgan, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To extend all of the authorizations of appropriations and
		  direct spending programs under the Farm Security and Rural Investment Act of
		  2002 until after implementing legislation for the Doha Development Round of
		  World Trade Organization negotiations is enacted into law, and for other
		  purposes.
	
	
		1.Extension of Farm Security
			 and Rural Investment Act of 2002 pending completion of Doha Trade
			 Round
			(a)DefinitionsIn this section:
				(1)Doha
			 implementing legislationThe term Doha implementing
			 legislation means legislation transmitted to Congress by the President
			 to implement the agreement of the Doha Development Round of World Trade
			 Organization negotiations.
				(2)CommodityThe
			 term commodity means—
					(A)a covered
			 commodity, loan commodity, and extra long staple cotton, as defined in section
			 1001 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7901);
			 and
					(B)peanuts, milk,
			 sugar, high moisture feed grains, seed cotton, hay, silage, and unshorn
			 pelts.
					(b)Extension of
			 commodity programs
				(1)In
			 generalExcept as provided in
			 paragraphs (2) and (3), each reference in title I of the Farm Security and
			 Rural Investment Act of 2002 (Public Law 107–171; 7 U.S.C. 7901 et seq.) and
			 each amendment made by that title to the 2007 crop year or
			 2007 crop of a commodity shall be deemed to mean the crop year
			 or crop of the commodity that is the first full crop year or crop immediately
			 following the effective date of the Doha implementing legislation.
				(2)Special
			 rules
					(A)CottonEach reference in sections 1204(e)(1) and
			 1208(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 7934(e)(1), 7938(a)) to July 31, 2008 shall be deemed to mean
			 July 31 of the second full calendar year immediately following the effective
			 date of the Doha implementing legislation.
					(B)Dairy; price
			 supportsEach reference in subtitles E and F of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 7981 et seq.) to 2007
			 shall be deemed to mean the first full year immediately following the effective
			 date of the Doha implementing legislation.
					(3)ExceptionParagraph
			 (1) shall not apply to section 1207(a) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7937(a)), as it existed prior to the effective
			 date of the amendment made by section 1103(a)(1) of the Deficit Reduction Act
			 of 2005 (Public Law 109–171; 120 Stat. 4).
				(c)Extension of
			 other titles
				(1)In
			 generalExcept as provided in
			 paragraph (2), each reference in titles II through X of the Farm Security and
			 Rural Investment Act of 2002 (Public Law 107–171; 7 U.S.C. 7901 et seq.) and
			 each amendment made by those titles to 2007 shall be deemed to
			 mean the first full year immediately following the effective date of the Doha
			 implementing legislation.
				(2)ExceptionParagraph (1) does not apply to paragraphs
			 (1)(E) and (2)(E) of section 14(h) of the Watershed Protection and Flood
			 Prevention Act (16
			 U.S.C. 1012(h)).
				(3)Special
			 rulesAny funding level, acreage, or tonnage level applicable to
			 a program or authority established under or extended by titles II through X of
			 the Farm Security and Rural Investment Act of 2002 (Public Law 107–171), or any
			 amendment made by those titles, for a period of fiscal or calendar years, as
			 appropriate, shall be increased, on a pro rata basis, to reflect the extension
			 of the program or authority as a result of this Act, as determined by the
			 Secretary of Agriculture.
				
